Citation Nr: 0736050	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for hypertension.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to January 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for hypertension, rated noncompensable, effective 
February 19, 2004 (the date of claim).  In December 2006, the 
case was remanded for further development.


FINDING OF FACT

It is reasonably shown that throughout the appeal period the 
veteran has required continuous medication for control of his 
hypertension.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's 
hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A January 2005 statement of the 
case (SOC) provided notice on the "downstream" issue of an 
increased initial rating and, along with a June 2007 
supplemental SOC (SSOC) provided the text of applicable 
regulations, and explained what the evidence showed and what 
had to be shown to establish entitlement to the benefit 
sought.  The June 2007 SSOC readjudicated the matter after 
notice and development were complete.  The veteran has had 
full opportunity to participate in the adjudicatory process; 
he is exercising his right to appeal the rating 
assigned/pursue a higher disability rating.  

The veteran's service medical, VA treatment, and pertinent 
private medical records have been secured.  VA has arranged 
for the veteran to be examined.  He has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist 
is met.  

B.		Factual Background, Legal Criteria and Analysis

The veteran's service medical records (SMRs) reveal that in 
October 1997, he had separate blood pressure readings of 
154/108, 150/104, and 150/100.  In April 1998, borderline 
hypertension was noted on an electrocardiogram (EKG) report.  
Systolic readings reported in June 1998 were in the 130s; 
diastolic readings were in the lower 70s to lower 80s range.  
On service separation examination, the veteran complained of 
dizziness; his blood pressure was 126/76.

Postservice records from December 2003 to March 2004 include 
a January 2004 record which shows a blood pressure of 
154/100.

On May 2004 VA examination, it was noted that the veteran's 
blood pressure was under control with medications.  Readings 
were 134/78, 117/78, and 117/87.

On the March 2005 VA Form 9, the veteran stated that his 
blood pressure is under control because of continuous 
medication.  He stated that if he were to stop taking his 
medication, his blood pressure would be higher.

April to October 2006 private treatment records from Dr. S. 
show systolic readings predominantly in the 120-130s; 
diastolic readings were in the lower 70s to lower 80s.  The 
veteran had complaints of dizzy spells.

On May 2007 VA examination, the veteran reported dizziness.  
Blood pressure readings were 130/76, 130/74 and 126/79.  He 
reported that weekly home blood pressure readings averaged 
125/80.  The impression was essential hypertension controlled 
with medication.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where (as here) the rating involves the initial rating 
assigned with a grant of service connection, the entire 
period is to be considered on appeal, and separate ratings 
may be assigned for separate periods of time, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that because the veteran's hypertension has 
not significantly varied in severity during the appeal 
period, "staged ratings" are not warranted.
Hypertensive vascular disease warrants a 60 percent rating 
when diastolic pressure is predominantly 130 or more.  A 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when diastolic pressure is predominantly 
100 or more or systolic pressure is predominately 160 or 
more, or; minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, Code 
7101.

The Board finds that it is reasonably shown that the veteran 
has a history of diastolic pressure of 100 or more, and 
requires continuous medication for control.  On May 2004 VA 
examination (essentially contemporaneous with the veteran's 
claim), it was noted that the veteran was on medication for 
control of hypertension.  His SMRs reflect that before 
treatment was initiated, his diastolic pressures had ranged 
in the 100's.  Hence, a 10 percent rating for hypertension is 
warranted.  

The evidence does not support a rating in excess of 10 
percent for hypertension.  At no time during the appeal 
period are diastolic pressures predominately 110 or more or 
systolic pressure predominately 200 or more shown.  
[38 C.F.R. § 4.104 provides (Note 3 following Code 7101) that 
hypertensive heart disease is to be separately rated under 
Code 7007.  Hypertensive heart disease is not diagnosed, and 
is not been service connected.  A separate rating on that 
basis is inappropriate.] 


ORDER

A 10 percent rating is granted for the veteran's 
hypertension, subject to the regulations governing payment of 
monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


